UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1383



JOHN C. BREWER,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CA-04-12-1)


Submitted:   August 31, 2005            Decided:   September 27, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Paul Cohen, COHEN, ABATE & COHEN, L.C., Morgantown, West
Virginia, for Appellant. Donna L. Calvert, Regional Chief Counsel,
Nora R. Koch, Supervisory Regional Counsel, Brian O’Donnell,
Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Thomas E. Johnston, United States
Attorney, Helen Campbell Altmeyer, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John   C.   Brewer   appeals    the   district   court’s   order

accepting the magistrate judge’s recommendation to affirm the

Commissioner’s denial of disability insurance benefits from April

1, 1996, to September 30, 2000.      We must uphold the decision to

deny benefits if the decision is supported by substantial evidence

and the correct law was applied.         See 42 U.S.C. § 405(g) (2000);

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).               We have

thoroughly reviewed the administrative record and the parties’

briefs and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.       See Brewer v. Barnhart,

No. CA-04-12-1 (N.D. W. Va. Feb. 8, 2005).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                AFFIRMED




                                 - 2 -